(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

       MIMS v. ARROW FINANCIAL SERVICES, LLC

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

No. 10–1195. Argued November 28, 2011—Decided January 18, 2012
Consumer complaints about abuses of telephone technology—for exam-
  ple, computerized calls to private homes—prompted Congress to pass
  the Telephone Consumer Protection Act of 1991 (TCPA or Act), 47
U.S. C. §227. Congress determined that federal legislation was
  needed because telemarketers, by operating interstate, were escaping
  state-law prohibitions on intrusive nuisance calls. The Act bans cer-
  tain invasive telemarketing practices and directs the Federal Com-
  munications Commission (FCC) to prescribe implementing regula-
  tions. It authorizes States to bring civil actions to enjoin prohibited
  practices and recover damages on their residents’ behalf, 47 U.S. C.
  A. §227(g)(1) (Supp. 2011), and provides that jurisdiction over these
  state-initiated suits lies exclusively in the U. S. district courts,
  §227(g)(2). It also permits a private person to seek redress for viola-
  tions of the Act or regulations “in an appropriate court of [a] State,”
  “if [such an action is] otherwise permitted by the laws or rules of
  court of [that] State.” 47 U.S. C. §§227(b)(3), (c)(5).
     Petitioner Mims filed a damages action in Federal District Court,
  alleging that respondent Arrow, seeking to collect a debt, violated the
  TCPA by repeatedly using an automatic telephone dialing system or
  prerecorded or artificial voice to call Mims’s cellular phone without
  his consent. Mims invoked the court’s “federal question” jurisdiction,
  i.e., its authority to adjudicate claims “arising under the . . . laws . . .
  of the United States,” 28 U.S. C. §1331. The District Court, affirmed
  by the Eleventh Circuit, dismissed Mims’s complaint for want of sub-
  ject-matter jurisdiction, concluding that the TCPA had vested juris-
  diction over private actions exclusively in state courts.
Held: The TCPA’s permissive grant of jurisdiction to state courts does
 not deprive the U. S. district courts of federal-question jurisdiction
2            MIMS v. ARROW FINANCIAL SERVICES, LLC

                                   Syllabus

    over private TCPA suits. Pp. 7–18.
       (a) Because federal law creates the right of action and provides the
    rules of decision, Mims’s TCPA claim, in §1331’s words, plainly
    “aris[es] under” the “laws . . . of the United States.” Arrow agrees
    that this action arises under federal law, but urges that Congress
    vested exclusive adjudicatory authority over private TCPA actions in
    state courts. In cases “arising under” federal law, there is a pre-
    sumption of concurrent state-court jurisdiction, rebuttable if “Con-
    gress affirmatively ousts the state courts of jurisdiction over a partic-
    ular federal claim.” Tafflin v. Levitt, 493 U.S. 455, 458–459. Arrow
    acknowledges the presumption, but maintains that §1331 creates no
    converse presumption in favor of federal-court jurisdiction. Instead,
    Arrow urges, the TCPA, a later, more specific statute, displaces
    §1331, an earlier, more general prescription.
       Section 1331 is not swept away so easily. The principle that dis-
    trict courts possess federal-question jurisdiction under §1331 when
    federal law creates a private right of action and furnishes the sub-
    stantive rules of decision endures unless Congress divests federal
    courts of their §1331 adjudicatory authority. See, e.g., Verizon Md.
    Inc. v. Public Serv. Comm’n of Md., 535 U.S. 635, 642. Accordingly,
    the District Court retains §1331 jurisdiction over Mims’s complaint
    unless the TCPA, expressly or by fair implication, excludes federal-
    court adjudication. See id., at 644. Pp. 7–10.
       (b) Arrow’s arguments do not persuade this Court that Congress
    eliminated §1331 jurisdiction over private TCPA actions. Title 47
U.S. C. §227(b)(3)’s language may be state-court oriented, but “the
    grant of jurisdiction to one court does not, of itself, imply that the ju-
    risdiction is to be exclusive,” United States v. Bank of New York &
    Trust Co., 296 U.S. 463, 479. Nothing in §227(b)(3)’s permissive lan-
    guage makes state-court jurisdiction exclusive, or otherwise purports
    to oust federal courts of their §1331 jurisdiction. The provision does
    not state that a private plaintiff may bring a TCPA action “only” or
    “exclusively” in state court. In contrast, 47 U.S. C. A. §227(g)(2)
    (Supp. 2011) vests “exclusive jurisdiction” over state-initiated TCPA
    suits in the federal courts. Section 227(g)(2)’s exclusivity prescription
    “reinforce[s] the conclusion that [47 U.S. C. §227(b)(3)’s] silence . . .
    leaves the jurisdictional grant of §1331 untouched. For where other-
    wise applicable jurisdiction was meant to be excluded, it was exclud-
    ed expressly.” Verizon Md., 535 U.S., at 644.
       Arrow argues that Congress had no reason to provide for a private
    action “in an appropriate [state] court,” §227(b)(3), if it did not mean
    to make the state forum exclusive, for state courts would have con-
    current jurisdiction even if Congress had said nothing at all. But, as
    already noted, Congress had simultaneously made federal-court ju-
                     Cite as: 565 U. S. ____ (2012)                      3

                                Syllabus

  risdiction exclusive in TCPA enforcement actions brought by state
  authorities, see 47 U.S. C. A. §227(g)(2) (Supp. 2011), and may simp-
  ly have wanted to avoid any argument that federal jurisdiction was
  also exclusive for private actions. Moreover, by providing that pri-
  vate actions may be brought in state court “if otherwise permitted by
  the laws or rules of court of [the] State,” 47 U.S. C. §227(b)(3), Con-
  gress arguably gave States leeway they would otherwise lack to de-
  cide whether to entertain TCPA claims.
     Arrow further asserts that making state-court jurisdiction over
  §227(b)(3) claims exclusive serves Congress’ objective of enabling
  States to control telemarketers whose interstate operations evaded
  state law. Even so, jurisdiction conferred by 28 U.S. C. §1331 should
  hold firm against “mere implication flowing from subsequent legisla-
  tion.” Colorado River Water Conservation Dist. v. United States, 424
U.S. 800, 808, 809, n. 15. Furthermore, had Congress sought only to
  fill a gap in the States’ enforcement capabilities, it could have provid-
  ed that out-of-state telemarketing calls directed into a State would be
  subject to the receiving State’s laws. Instead, Congress enacted de-
  tailed, uniform, federal substantive prescriptions and provided for a
  regulatory regime administered by a federal agency.
     Arrow’s reliance on a statement by Senator Hollings, the TCPA’s
  sponsor, is misplaced. The remarks nowhere mention federal-court
  jurisdiction or otherwise suggest that 47 U.S. C. §227(b)(3) is intend-
  ed to divest federal courts of authority over TCPA claims. Even if
  Hollings and other TCPA supporters expected private actions to pro-
  ceed solely in state courts, their expectation would not control this
  Court’s judgment on §1331’s compass. Arrow’s arguments that fed-
  eral courts will be inundated by $500-per-violation TCPA claims or
  that defendants could use federal-court removal to force small-claims-
  court plaintiffs to abandon suit seem more imaginary than real.
  Pp. 10–18.
421 Fed. Appx. 920, reversed and remanded.

  GINSBURG, J., delivered the opinion for a unanimous Court.
                        Cite as: 565 U. S. ____ (2012)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10–1195
                                   _________________


      MARCUS D. MIMS, PETITIONER v. ARROW 

           FINANCIAL SERVICES, LLC 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

          APPEALS FOR THE ELEVENTH CIRCUIT

                               [January 18, 2012]


  JUSTICE GINSBURG delivered the opinion of the Court.
  This case concerns enforcement, through private suits,
of the Telephone Consumer Protection Act of 1991 (TCPA
or Act), 47 U.S. C. §227. Voluminous consumer com-
plaints about abuses of telephone technology—for exam-
ple, computerized calls dispatched to private homes—
prompted Congress to pass the TCPA. Congress de-
termined that federal legislation was needed because
telemarketers, by operating interstate, were escaping
state-law prohibitions on intrusive nuisance calls. The Act
bans certain practices invasive of privacy and directs the
Federal Communications Commission (FCC or Commission)
to prescribe implementing regulations. It authorizes
States to bring civil actions to enjoin prohibited practices
and to recover damages on their residents’ behalf. The
Commission must be notified of such suits and may inter-
vene in them. Jurisdiction over state-initiated TCPA
suits, Congress provided, lies exclusively in the U. S.
district courts. Congress also provided for civil actions by
private parties seeking redress for violations of the TCPA
or of the Commission’s implementing regulations.
2         MIMS v. ARROW FINANCIAL SERVICES, LLC

                      Opinion of the Court

   Petitioner Marcus D. Mims, complaining of multiple
violations of the Act by respondent Arrow Financial Ser-
vices, LLC (Arrow), a debt-collection agency, commenced
an action for damages against Arrow in the U. S. District
Court for the Southern District of Florida. Mims invoked
the court’s “federal question” jurisdiction, i.e., its authority
to adjudicate claims “arising under the . . . laws . . . of
the United States,” 28 U.S. C. §1331. The District Court,
affirmed by the U. S. Court of Appeals for the Eleventh
Circuit, dismissed Mims’s complaint for want of subject-
matter jurisdiction. Both courts relied on Congress’ speci-
fication, in the TCPA, that a private person may seek
redress for violations of the Act (or of the Commission’s
regulations thereunder) “in an appropriate court of [a]
State,” “if [such an action is] otherwise permitted by the
laws or rules of court of [that] State.” 47 U.S. C.
§§227(b)(3), (c)(5).
   The question presented is whether Congress’ provision
for private actions to enforce the TCPA renders state
courts the exclusive arbiters of such actions. We have long
recognized that “[a] suit arises under the law that creates
the cause of action.” American Well Works Co. v. Layne &
Bowler Co., 241 U.S. 257, 260 (1916). Beyond doubt, the
TCPA is a federal law that both creates the claim Mims
has brought and supplies the substantive rules that will
govern the case. We find no convincing reason to read into
the TCPA’s permissive grant of jurisdiction to state courts
any barrier to the U. S. district courts’ exercise of the
general federal-question jurisdiction they have possessed
since 1875. See Act of Mar. 3, 1875, §1, 18 Stat. 470; 13D
C. Wright, A. Miller, E. Cooper, & R. Freer, Federal Prac-
tice and Procedure §3561, p. 163 (3d ed. 2008) (hereinafter
Wright & Miller). We hold, therefore, that federal and
state courts have concurrent jurisdiction over private suits
arising under the TCPA.
                    Cite as: 565 U. S. ____ (2012)                 3

                        Opinion of the Court

                              I

                              A

   In enacting the TCPA, Congress made several findings
relevant here. “Unrestricted telemarketing,” Congress
determined, “can be an intrusive invasion of privacy.”
TCPA, 105 Stat. 2394, note following 47 U.S. C. §227
(Congressional Findings) (internal quotation marks omit-
ted). In particular, Congress reported, “[m]any consumers
are outraged over the proliferation of intrusive, nuisance
[telemarketing] calls to their homes.” Ibid. (internal
quotation marks omitted). “[A]utomated or prerecorded
telephone calls” made to private residences, Congress
found, were rightly regarded by recipients as “an invasion
of privacy.” Ibid. (internal quotation marks omitted).
Although over half the States had enacted statutes re-
stricting telemarketing, Congress believed that federal
law was needed because “telemarketers [could] evade
[state-law] prohibitions through interstate operations.”
Ibid. (internal quotation marks omitted). See also S. Rep.
No. 102–178, p. 3 (1991) (“[B]ecause States do not have
jurisdiction over interstate calls[,] [m]any States have
expressed a desire for Federal legislation . . . .”).1
   Subject to exceptions not pertinent here, the TCPA prin-
cipally outlaws four practices. First, the Act makes it
unlawful to use an automatic telephone dialing system
or an artificial or prerecorded voice message, without the
prior express consent of the called party, to call any emer-
gency telephone line, hospital patient, pager, cellular
telephone, or other service for which the receiver is
charged for the call. See 47 U.S. C. §227(b)(1)(A). Sec-
——————
  1 In general, the Communications Act of 1934 grants to the Fed-

eral Communications Commission (FCC or Commission) authority to
regulate interstate telephone communications and reserves to the
States authority to regulate intrastate telephone communications. See
Louisiana Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 360, 369–370
(1986).
4          MIMS v. ARROW FINANCIAL SERVICES, LLC

                          Opinion of the Court

ond, the TCPA forbids using artificial or prerecorded
voice messages to call residential telephone lines with-
out prior express consent. §227(b)(1)(B). Third, the Act
proscribes sending unsolicited advertisements to fax ma-
chines. §227(b)(1)(C). Fourth, it bans using automatic
telephone dialing systems to engage two or more of a
business’ telephone lines simultaneously. §227(b)(1)(D).2
   The TCPA delegates authority to the FCC to ban ar-
tificial and prerecorded voice calls to businesses,
§227(b)(2)(A), and to exempt particular types of calls from
the law’s requirements, §§227(b)(2)(B), (C). The Act also
directs the FCC to prescribe regulations to protect the
privacy of residential telephone subscribers, possibly
through the creation of a national “do not call” system.
§227(c).3
   Congress provided complementary means of enforcing
the Act. State Attorneys General may “bring a civil action
on behalf of [State] residents,” if the Attorney General
“has reason to believe that any person has engaged . . . in
a pattern or practice” of violating the TCPA or FCC regu-
lations thereunder. 47 U.S. C. A. §227(g)(1) (Supp. 2011).
“The district courts of the United States . . . have exclusive
jurisdiction” over all TCPA actions brought by State At-
torneys General. §227(g)(2). The Commission may inter-
vene in such suits. §227(g)(3).4
——————
  2 In 2010, Congress amended the statute to prohibit an additional

practice: the manipulation of caller-identification information. See
Truth in Caller ID Act of 2009, Pub. L. 111–331, 124 Stat. 3572. This
legislation inserted a new subsection (e) into 47 U.S. C. §227 and
redesignated the former subsections (e), (f), and (g) as subsections (f),
(g), and (h), respectively. Ibid. While the new subsection (e) does not
bear on this case and is not here discussed, our citations of subsection
(g) refer to the current, redesignated statutory text.
  3 The National Do Not Call Registry is currently managed by the

Federal Trade Commission. See 15 U.S. C. §6151 (2006 ed., Supp. IV);
16 CFR §310.4(b)(1)(iii) (2011).
  4 The TCPA envisions civil actions instituted by the Commission for
                     Cite as: 565 U. S. ____ (2012)                     5

                          Opinion of the Court

  Title 47 U.S. C. §227(b)(3), captioned “Private right of
action,” provides:
        “A person or entity may, if otherwise permitted by
     the laws or rules of court of a State, bring in an ap-
     propriate court of that State—
        “(A) an action based on a violation of this subsection
     or the regulations prescribed under this subsection to
     enjoin such violation,
        “(B) an action to recover for actual monetary loss
     from such a violation, or to receive $500 in damages
     for each such violation, whichever is greater, or
        “(C) both such actions.
     “If the court finds that the defendant willfully or
     knowingly violated this subsection or the regulations
     prescribed under this subsection, the court may, in its
     discretion, increase the amount of the award to an
     amount equal to not more than 3 times the amount
     available under subparagraph (B) of this paragraph.”
A similar provision authorizes a private right of action for
a violation of the FCC’s implementing regulations.5

—————— 

violations of the implementing regulations.            See 47 U.S. C. A. 

§227(g)(7) (Supp. 2011). The Commission may also seek forfeiture

penalties for willful or repeated failure to comply with the Act or

regulations. 47 U.S. C. §503(b) (2006 ed. and Supp. IV), §504(a) (2006

ed.). 

   5 Title 47 U.S. C. §227(c)(5), also captioned “Private right of action,”

provides:
   “A person who has received more than one telephone call within any
12-month period by or on behalf of the same entity in violation of the
regulations prescribed under this subsection may, if otherwise permit-
ted by the laws or rules of court of a State bring in an appropriate court
of that State—
   “(A) an action based on a violation of the regulations prescribed
under this subsection to enjoin such violation,
   “(B) an action to recover for actual monetary loss from such a viola-
tion, or to receive up to $500 in damages for each such violation, which-
ever is greater, or
   “(C) both such actions.”
6        MIMS v. ARROW FINANCIAL SERVICES, LLC

                     Opinion of the Court

                              B
   Mims, a Florida resident, alleged that Arrow, seeking to
collect a debt, repeatedly used an automatic telephone
dialing system or prerecorded or artificial voice to call
Mims’s cellular phone without his consent. Commencing
suit in the U. S. District Court for the Southern District of
Florida, Mims charged that Arrow “willfully or knowingly
violated the TCPA.” App. 14. He sought declaratory
relief, a permanent injunction, and damages. Id., at 18–
19.
   The District Court held that it lacked subject-matter
jurisdiction over Mims’s TCPA claim. Under Eleventh
Circuit precedent, the District Court explained, federal-
question jurisdiction under 28 U.S. C. §1331 was unavail-
able “because Congress vested jurisdiction over [private
actions under] the TCPA exclusively in state courts.” Civ.
No. 09–22347 (SD Fla., Apr. 1, 2010), App. to Pet. for Cert.
4a–5a (citing Nicholson v. Hooters of Augusta, Inc., 136
F.3d 1287 (CA11 1998)). Adhering to Circuit precedent,
the U. S. Court of Appeals for the Eleventh Circuit af-
firmed. 421 Fed. Appx. 920, 921 (2011) (quoting Nichol-
son, 136 F.3d, at 1287–1288 (“Congress granted state
courts exclusive jurisdiction over private actions under the
[TCPA].”)).
   We granted certiorari, 564 U. S. ___ (2011), to resolve a
split among the Circuits as to whether Congress granted
state courts exclusive jurisdiction over private actions
brought under the TCPA. Compare Murphey v. Lanier,
204 F.3d 911, 915 (CA9 2000) (U. S. district courts lack
federal-question jurisdiction over private TCPA actions),
ErieNet, Inc. v. Velocity Net, Inc., 156 F.3d 513, 519 (CA3
1998) (same), Foxhall Realty Law Offices, Inc. v. Telecom-
munications Premium Servs., Ltd., 156 F.3d 432, 434
(CA2 1998) (same), Nicholson, 136 F.3d, at 1287–1288,
Chair King, Inc. v. Houston Cellular Corp., 131 F.3d 507,
514 (CA5 1997) (same), and International Science & Tech-
                     Cite as: 565 U. S. ____ (2012)                     7

                          Opinion of the Court

nology Inst. v. Inacom Communications, Inc., 106 F.3d
1146, 1158 (CA4 1997) (same), with Charvat v. EchoStar
Satellite, LLC, 630 F.3d 459, 463–465 (CA6 2010) (U. S.
district courts have federal-question jurisdiction over
private TCPA actions), Brill v. Countrywide Home Loans,
Inc., 427 F.3d 446, 447 (CA7 2005) (same), and ErieNet,
156 F.3d, at 521 (Alito, J., dissenting) (same). We now
hold that Congress did not deprive federal courts of
federal-question jurisdiction over private TCPA suits.
                              II
   Federal courts, though “courts of limited jurisdiction,”
Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S.
375, 377 (1994), in the main “have no more right to decline
the exercise of jurisdiction which is given, then to usurp
that which is not given.” Cohens v. Virginia, 6 Wheat. 264
(1821). Congress granted federal courts general federal-
question jurisdiction in 1875. See Act of Mar. 3, 1875, §1,
18 Stat. 470.6 As now codified, the law provides: “The
district courts shall have original jurisdiction of all civil
actions arising under the Constitution, laws, or treaties of
the United States.” 28 U.S. C. §1331. The statute origi-
nally included an amount-in-controversy requirement, set
at $500. See Act of Mar. 3, 1875, §1, 18 Stat. 470. Recog-
nizing the responsibility of federal courts to decide claims,
large or small, arising under federal law, Congress in 1980
eliminated the amount-in-controversy requirement in
federal-question (but not diversity) cases. See Federal
Question Jurisdictional Amendments Act of 1980, 94 Stat.
2369 (amending 28 U.S. C. §1331). See also H. R. Rep.

——————
   6 Congress had previously granted general federal-question jurisdic-

tion to federal courts, but the grant was short lived. See Steffel v.
Thompson, 415 U.S. 452, 464, n. 14 (1974) (describing Midnight Judges
Act of 1801, §11, 2 Stat. 92, repealed by Act of Mar. 8, 1802, §1, 2 Stat.
132).
8           MIMS v. ARROW FINANCIAL SERVICES, LLC

                           Opinion of the Court

No. 96–1461, p. 1 (1980).7 Apart from deletion of the
amount-in-controversy requirement, the general federal-
question provision has remained essentially unchanged
since 1875. See 13D Wright & Miller 163.
    Because federal law creates the right of action and
provides the rules of decision, Mims’s TCPA claim, in 28
U.S. C. §1331’s words, plainly “aris[es] under” the “laws
. . . of the United States.” As already noted, supra, at 2,
“[a] suit arises under the law that creates the cause of
action.” American Well Works, 241 U.S., at 260. Al-
though courts have described this formulation as “more
useful for inclusion than for . . . exclusion,” Merrell Dow
Pharmaceuticals Inc. v. Thompson, 478 U.S. 804, 809, n. 5
(1986) (quoting T. B. Harms Co. v. Eliscu, 339 F.2d 823,
827 (CA2 1964)), there is no serious debate that a federal-
ly created claim for relief is generally a “sufficient con-
dition for federal-question jurisdiction.” Grable & Sons
Metal Products, Inc. v. Darue Engineering & Mfg., 545
U.S. 308, 317 (2005).8
    Arrow agrees that this action arises under federal law,
see Tr. of Oral Arg. 27, but urges that Congress vested
exclusive adjudicatory authority over private TCPA ac-
——————
  7 At the time it was repealed, the amount-in-controversy requirement

in federal-question cases had reached $10,000. See Act of July 25,
1958, 72 Stat. 415. Currently, the amount in controversy in diversity
cases must exceed $75,000. See 28 U.S. C. §1332.
  8 For a rare exception to the rule that a federal cause of action suffices

to ground federal-question jurisdiction, see Shoshone Mining Co. v.
Rutter, 177 U.S. 505 (1900), discussed in R. Fallon, J. Manning, D.
Meltzer, & D. Shapiro, Hart and Wechsler’s The Federal Courts and the
Federal System, 784–785 (6th ed. 2009). In Shoshone Mining, we held
that a suit for a federal mining patent did not arise under federal law
for jurisdictional purposes because “the right of possession” in contro-
versy could be determined by “local rules or customs, or state statutes,”
177 U.S., at 509, or “may present simply a question of fact,” id., at 510.
Here, by contrast, the TCPA not only creates the claim for relief and
designates the remedy; critically, the Act and regulations thereunder
supply the governing substantive law.
                     Cite as: 565 U. S. ____ (2012)                     9

                          Opinion of the Court

tions in state courts. In cases “arising under” federal law,
we note, there is a “deeply rooted presumption in favor of
concurrent state court jurisdiction,” rebuttable if “Con-
gress affirmatively ousts the state courts of jurisdiction
over a particular federal claim.” Tafflin v. Levitt, 493
U.S. 455, 458–459 (1990). E.g., 28 U.S. C. §1333 (“The
district courts shall have original jurisdiction, exclusive of
the courts of the States, of: (1) Any civil case of admiralty
or maritime jurisdiction . . . .”). The presumption of con-
current state-court jurisdiction, we have recognized, can
be overcome “by an explicit statutory directive, by unmis-
takable implication from legislative history, or by a clear
incompatibility between state-court jurisdiction and feder-
al interests.” Gulf Offshore Co. v. Mobil Oil Corp., 453
U.S. 473, 478 (1981).
   Arrow readily acknowledges the presumption of con-
current state-court jurisdiction, but maintains that 28
U.S. C. §1331 creates no converse presumption in favor
of federal-court jurisdiction. Instead, Arrow urges, the
TCPA, a later, more specific statute, displaces §1331, an
earlier, more general prescription. See Tr. of Oral Arg.
28–29; Brief for Respondent 31.
   Section 1331, our decisions indicate, is not swept away
so easily. As stated earlier, see supra, at 8, when federal
law creates a private right of action and furnishes the
substantive rules of decision, the claim arises under feder-
al law, and district courts possess federal-question juris-
diction under §1331.9 That principle endures unless
Congress divests federal courts of their §1331 adjudica-
tory authority. See, e.g., Verizon Md. Inc. v. Public Serv.
Comm’n of Md., 535 U.S. 635, 642 (2002) (Nothing in 47
——————
  9 Even when a right of action is created by state law, if the claim re-

quires resolution of significant issues of federal law, the case may arise
under federal law for 28 U.S. C. §1331 purposes. See Grable & Sons
Metal Products, Inc. v. Darue Engineering & Mfg., 545 U.S. 308, 312
(2005).
10        MIMS v. ARROW FINANCIAL SERVICES, LLC

                      Opinion of the Court

U. S. C. §252(e)(6) “divest[s] the district courts of their
authority under 28 U.S. C. §1331 to review the [state
agency’s] order for compliance with federal law.”); K mart
Corp. v. Cartier, Inc., 485 U.S. 176, 182–183 (1988) (“The
District Court would be divested of [§1331] jurisdiction . . .
if this action fell within one of several specific grants of
exclusive jurisdiction to the Court of International Trade
[under 28 U.S. C. §1581(a) or §1581(i)(3)].”).
   “[D]ivestment of district court jurisdiction” should be
found no more readily than “divestmen[t] of state court
jurisdiction,” given “the longstanding and explicit grant
of federal question jurisdiction in 28 U.S. C. §1331.”
ErieNet, 156 F.3d, at 523 (Alito, J., dissenting); see
Gonell, Note, Statutory Interpretation of Federal Jurisdic-
tional Statutes: Jurisdiction of the Private Right of Action
under the TCPA, 66 Ford. L. Rev. 1895, 1929–1930 (1998).
Accordingly, the District Court retains §1331 jurisdiction
over Mims’s complaint unless the TCPA, expressly or by
fair implication, excludes federal-court adjudication. See
Verizon Md., 535 U.S., at 644; Gonell, supra, at 1929
(Jurisdiction over private TCPA actions “is proper under
§1331 unless Congress enacted a partial repeal of §1331 in
the TCPA.”).
                             III
  Arrow’s arguments do not persuade us that Congress
has eliminated §1331 jurisdiction over private actions
under the TCPA.
  The language of the TCPA—“A person or entity may, if
otherwise permitted by the laws or rules of court of a
State, bring [an action] in an appropriate court of that
State,” 47 U.S. C. §227(b)(3)—Arrow asserts, is uniquely
state-court oriented. See Brief for Respondent 13. That
may be, but “[i]t is a general rule that the grant of juris-
diction to one court does not, of itself, imply that the juris-
diction is to be exclusive.” United States v. Bank of New
                      Cite as: 565 U. S. ____ (2012)                    11

                          Opinion of the Court

York & Trust Co., 296 U.S. 463, 479 (1936).
   Nothing in the permissive language of §227(b)(3) makes
state-court jurisdiction exclusive, or otherwise purports to
oust federal courts of their 28 U.S. C. §1331 jurisdiction
over federal claims. See, e.g., Verizon Md., 535 U.S., at
643 (“[N]othing in 47 U.S. C. §252(e)(6) purports to strip
[§1331] jurisdiction.”). Cf. Yellow Freight System, Inc. v.
Donnelly, 494 U.S. 820, 823 (1990) (Title VII’s language—
“[e]ach United States district court . . . shall have jurisdic-
tion of actions brought under this subchapter,” 42 U.S. C.
§2000e–5(f)(3)—does not “ous[t] state courts of their pre-
sumptive jurisdiction.” (internal quotation marks omit-
ted)). Congress may indeed provide a track for a federal
claim exclusive of §1331. See, e.g., 42 U.S. C. §405(h)
(“No action . . . shall be brought under [§1331] to recover
on any claim arising under [Title II of the Social Security
Act].”); Weinberger v. Salfi, 422 U.S. 749, 756–757 (1975).
Congress has done nothing of that sort here, however.
   Title 47 U.S. C. §227(b)(3) does not state that a private
plaintiff may bring an action under the TCPA “only” in
state court, or “exclusively” in state court. The absence of
such a statement contrasts with the Act’s instruction on
suits instituted by State Attorneys General. As earlier
noted, see supra, at 4, 47 U.S. C. A. §227(g)(2) (Supp.
2011) vests “exclusive jurisdiction over [such] actions”
in “[t]he district courts of the United States.”10 Section
227(g)(2)’s exclusivity prescription “reinforce[s] the conclu-
sion that [47 U.S. C. §227(b)(3)’s] silence . . . leaves the
jurisdictional grant of §1331 untouched. For where oth-
erwise applicable jurisdiction was meant to be excluded, it
was excluded expressly.” Verizon Md., 535 U.S., at 644;

——————
  10 “How strange it would be,” the Seventh Circuit observed, “to make
federal courts the exclusive forum for suits by the states, while making
state courts the exclusive forum for suits by private plaintiffs.” Brill v.
Countrywide Home Loans, Inc., 427 F.3d 446, 451 (2005).
12         MIMS v. ARROW FINANCIAL SERVICES, LLC

                          Opinion of the Court

see ErieNet, 156 F.3d, at 522 (Alito, J., dissenting) (“[47
U.S. C. A. §227(g)(2) (Supp. 2011)] reveals that, while
drafting the TCPA, Congress knew full well how to grant
exclusive jurisdiction with mandatory language. The most
natural interpretation of Congress’ failure to use similar
language in [47 U.S. C. §]227(b)(3) is that Congress did
not intend to grant exclusive jurisdiction in that section.”);
Brill, 427 F.3d, at 451 (“[47 U.S. C. A. §227(g)(2) (Supp.
2011)] is explicit about exclusivity, while [47 U.S. C.]
§227(b)(3) is not; the natural inference is that the state
forum mentioned in §227(b)(3) is optional rather than
mandatory.”).11
  Arrow urges that Congress would have had no reason to
provide for a private action “in an appropriate [state]
court,” §227(b)(3), if it did not mean to make the state
forum exclusive. Had Congress said nothing at all about
bringing private TCPA claims in state courts, Arrow ob-
serves, those courts would nevertheless have concurrent

——————
  11 For TCPA actions brought by State Attorneys General, or

“an[other] official or agency designated by a State,” 47 U.S. C. A.
§227(g)(1) (Supp. 2011), Arrow points out, Congress specifically ad-
dressed venue, service of process, §227(g)(4), and potential conflicts
between federal and state enforcement efforts, §227(g)(7). No similar
prescriptions appear in the section on private actions, 47 U.S. C.
§227(b)(3), for this obvious reason:
  “[As] the general rules governing venue and service of process in the
district courts are well established, see 28 U.S. C. §1391(b); Fed. Rules
Civ. Proc. 4, 4.1, there was no need for Congress to reiterate them in
section 227(b)(3). The fact that venue and service of process are dis-
cussed in [47 U.S. C. A. §227(g)(4) (Supp. 2011)] and not [47 U.S. C.
§]227(b)(3) simply indicates that Congress wished to make adjustments
to the general rules in the former section and not the latter. As for the
conflict provision that appears in section [47 U.S. C. A. §227(g) (Supp.
2011)] but not [47 U.S. C. §]227(b)(3), it is hardly surprising that
Congress would be concerned about agency conflicts in the section of
the TCPA dealing with official state enforcement efforts but not in the
section governing private lawsuits.” ErieNet, Inc. v. Velocity Net, Inc.,
156 F.3d 513, 523 (CA3 1998) (Alito, J., dissenting).
                     Cite as: 565 U. S. ____ (2012)                  13

                         Opinion of the Court

jurisdiction. See supra, at 9. True enough, but Con-
gress had simultaneously provided for TCPA enforcement
actions by state authorities, 47 U.S. C. A. §227(g) (Supp.
2011), and had made federal district courts exclusively
competent in such cases, §227(g)(2). Congress may simply
have wanted to avoid any argument that in private ac-
tions, as in actions brought by State Attorneys General,
“federal jurisdiction is exclusive.” Brill, 427 F.3d, at 451
(emphasis deleted) (citing Yellow Freight, 494 U.S. 820
(holding, after 26 years of litigation, that claims under the
Civil Rights Act of 1964 may be resolved in state as well
as federal courts) and Tafflin, 493 U.S. 455 (holding, after
20 years of litigation, that claims under RICO may be
resolved in state as well as federal courts)). Moreover, by
providing that private actions may be brought in state
court “if otherwise permitted by the laws or rules of court
of [the] State,” 47 U.S. C. §227(b)(3), Congress arguably
gave States leeway they would otherwise lack to “decide
for [themselves] whether to entertain claims under the
[TCPA],” Brill, 427 F.3d, at 451. See Brief for Respondent
16 (Congress “le[ft] States free to decide what TCPA
claims to allow.”).12
   Making state-court jurisdiction over §227(b)(3) claims
exclusive, Arrow further asserts, “fits hand in glove with
[Congress’] objective”: enabling States to control telemar-
keters whose interstate operations evaded state law. Id.,
at 15. Even so, we have observed, jurisdiction conferred
——————
   12 The Supremacy Clause declares federal law the “supreme law of

the land,” and state courts must enforce it “in the absence of a valid
excuse.” Howlett v. Rose, 496 U.S. 356, 370, n. 16 (1990). “An excuse
that is inconsistent with or violates federal law is not a valid excuse:
The Supremacy Clause forbids state courts to dissociate themselves
from federal law because of disagreement with its content or a refusal
to recognize the superior authority of its source.” Id., at 371. Without
the “if otherwise permitted” language, 47 U.S. C. §227(b)(3), there is
little doubt that state courts would be obliged to hear TCPA claims.
See Testa v. Katt, 330 U.S. 386, 394 (1947).
14         MIMS v. ARROW FINANCIAL SERVICES, LLC

                          Opinion of the Court

by 28 U.S. C. §1331 should hold firm against “mere impli-
cation flowing from subsequent legislation.” Colorado
River Water Conservation Dist. v. United States, 424 U.S.
800, 808, 809, n. 15 (1976) (quoting Rosencrans v. United
States, 165 U.S. 257, 262 (1897)).
   We are not persuaded, moreover, that Congress sought
only to fill a gap in the States’ enforcement capabilities.
Had Congress so limited its sights, it could have passed
a statute providing that out-of-state telemarketing calls
directed into a State would be subject to the laws of the
receiving State. Congress did not enact such a law. In-
stead, it enacted detailed, uniform, federal substantive
prescriptions and provided for a regulatory regime admin-
istered by a federal agency. See 47 U.S. C. §227. TCPA
liability thus depends on violation of a federal statutory
requirement or an FCC regulation, §§227(b)(3)(A), (c)(5),
not on a violation of any state substantive law.
   The federal interest in regulating telemarketing to
“protec[t] the privacy of individuals” while “permit[ting]
legitimate [commercial] practices,” 105 Stat. 2394, note
following 47 U.S. C. §227 (Congressional Findings) (inter-
nal quotation marks omitted), is evident from the regu-
latory role Congress assigned to the FCC. See, e.g.,
§227(b)(2) (delegating to the FCC authority to exempt calls
from the Act’s reach and prohibit calls to businesses).
Congress’ design would be less well served if consumers
had to rely on “the laws or rules of court of a State,”
§227(b)(3), or the accident of diversity jurisdiction,13 to
——————
  13 Although  all courts of appeals to have considered the question have
held that the TCPA does not bar district courts from exercising diver-
sity jurisdiction under 28 U.S. C. §1332, see, e.g., Gottlieb v. Carnival
Corp., 436 F.3d 335 (CA2 2006), at oral argument, Arrow’s counsel
maintained that diversity jurisdiction “should go, too,” Tr. of Oral Arg.
39. Were we to accept Arrow’s positions that diversity and federal-
question jurisdiction are unavailable, and that state courts may refuse
to hear TCPA claims, residents of States that choose not to hear TCPA
                    Cite as: 565 U. S. ____ (2012)         15

                         Opinion of the Court

gain redress for TCPA violations.
  Arrow emphasizes a statement made on the Senate floor
by Senator Hollings, the TCPA’s sponsor:
        “Computerized calls are the scourge of modern civi-
     lization. They wake us up in the morning; they in-
     terrupt our dinner at night; they force the sick and
     elderly out of bed; they hound us until we want to
     rip the telephone right out of the wall.
        .            .          .          .           .
        “The substitute bill contains a private right-of-
     action provision that will make it easier for consumers
     to recover damages from receiving these computerized
     calls. The provision would allow consumers to bring
     an action in State court against any entity that vio-
     lates the bill. The bill does not, because of constitu-
     tional constraints, dictate to the States which court in
     each State shall be the proper venue for such an ac-
     tion, as this is a matter for State legislators to deter-
     mine. Nevertheless, it is my hope that States will
     make it as easy as possible for consumers to bring
     such actions, preferably in small claims court. . . .
        “Small claims court or a similar court would allow
     the consumer to appear before the court without an
     attorney. The amount of damages in this legislation
     is set to be fair to both the consumer and the telemar-
     keter. However, it would defeat the purposes of the
     bill if the attorneys’ costs to consumers of bringing an
     action were greater than the potential damages. I
     thus expect that the States will act reasonably in
     permitting their citizens to go to court to enforce this
     bill.” 137 Cong. Rec. 30821–30822 (1991).
This statement does not bear the weight Arrow would
place on it.
—————— 

claims would have no forum in which to sue. 

16         MIMS v. ARROW FINANCIAL SERVICES, LLC

                        Opinion of the Court

   First, the views of a single legislator, even a bill’s spon-
sor, are not controlling. Consumer Product Safety Comm’n
v. GTE Sylvania, Inc., 447 U.S. 102, 118 (1980). Second,
Senator Hollings did not mention federal-court jurisdiction
or otherwise suggest that 47 U.S. C. §227(b)(3) is intend-
ed to divest federal courts of authority to hear TCPA
claims. Hollings no doubt believed that mine-run TCPA
claims would be pursued most expeditiously in state
small-claims court.14 But one cannot glean from his
statement any expectation that those courts, or state
courts generally, would have exclusive jurisdiction over
private actions alleging violations of the Act or of the
FCC’s implementing regulations. Third, even if we agreed
with Arrow that Senator Hollings expected private TCPA
actions to proceed solely in state courts, and even if other
supporters shared his view, that expectation would not
control our judgment on 28 U.S. C. §1331’s compass. Cf.
Yellow Freight, 494 U.S., at 826 (“persuasive showing
that most legislators, judges, and administrators . . .
involved in the enactment, amendment, enforcement, and
interpretation of Title VII expected that such litiga-
tion would be processed exclusively in federal courts”
did not overcome presumption of concurrent state-court
jurisdiction).
   Among its arguments for state-court exclusivity, Arrow
raises a concern about the impact on federal courts were
we to uphold §1331 jurisdiction over private actions under
the TCPA. “[G]iven the enormous volume of telecommuni-
cations presenting potential claims,” Arrow projects, fed-
eral courts could be inundated by $500-per-violation TCPA
——————
  14 The complaint in this very case, we note, could not have been

brought in small-claims court. Mims alleged some 12 calls, and sought
treble damages ($1,500) for each. See App. 9–14; Tr. of Oral Arg. 12.
The amount he sought to recover far exceeded the $5,000 ceiling on
claims a Florida small-claims court can adjudicate. See Fla. Small
Claims Rule 7.010(b) (rev. ed. 2011).
                     Cite as: 565 U. S. ____ (2012)                  17

                         Opinion of the Court

claims. Brief for Respondent 33. “Moreover, if plaintiffs
are free to bring TCPA claims in federal court under
§1331, then defendants sued in state court would be equal-
ly free to remove those cases to federal court under 28
U.S. C. §1441.” Id., at 22–23. Indeed, Arrow suggests,
defendants could use removal as a mechanism to force
small-claims-court plaintiffs to abandon suit rather than
“figh[t] it out” in the “more expensive federal forum.” Id.,
at 23.
   Arrow’s floodgates argument assumes “a shocking de-
gree of noncompliance” with the Act, Reply Brief 11, and
seems to us more imaginary than real. The current fed-
eral district court civil filing fee is $350. 28 U.S. C.
§1914(a). How likely is it that a party would bring a $500
claim in, or remove a $500 claim to, federal court? Lexis
and Westlaw searches turned up 65 TCPA claims removed
to federal district courts in Illinois, Indiana, and Wiscon-
sin since the Seventh Circuit held, in October 2005, that
the Act does not confer exclusive jurisdiction on state
courts. All 65 cases were class actions, not individual
cases removed from small-claims court.15 There were also
26 private TCPA claims brought initially in federal district
courts; of those, 24 were class actions.
                            IV
  Nothing in the text, structure, purpose, or legislative
history of the TCPA calls for displacement of the federal-
question jurisdiction U. S. district courts ordinarily have
——————
  15 When Congress wants to make federal claims instituted in state

court nonremovable, it says just that. See Breuer v. Jim’s Concrete of
Brevard, Inc., 538 U.S. 691, 696–697 (2003) (quoting, e.g., 28 U.S. C.
§1445(a) (“A civil action in any State court against a railroad or its
receivers or trustees, [arising under §§51–60 of Title 45,] may not be
removed to any district court of the United States.”) and 15 U.S. C.
§77v(a) (“[N]o case arising under this subchapter and brought in any
State court of competent jurisdiction shall be removed to any court of
the United States.”)).
18       MIMS v. ARROW FINANCIAL SERVICES, LLC

                     Opinion of the Court

under 28 U.S. C. §1331. In the absence of direction from
Congress stronger than any Arrow has advanced, we apply
the familiar default rule: Federal courts have §1331 juris-
diction over claims that arise under federal law. Because
federal law gives rise to the claim for relief Mims has
stated and specifies the substantive rules of decision, the
Eleventh Circuit erred in dismissing Mims’s case for lack
of subject-matter jurisdiction.
                        *     * *
  For the reasons stated, the judgment of the United
States Court of Appeals for the Eleventh Circuit is re-
versed, and the case is remanded for further proceedings
consistent with this opinion.
                                          It is so ordered.